



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Estrada, 2017 ONCA 747

DATE: 20170926

DOCKET: C62075

Pardu, Huscroft and Fairburn JJ.A.

BETWEEN

Her Majesty the Queen

Appellant

and

Jamie Estrada
    and Maclyde Manuel Perez

Respondent

Derek Edwards, for the appellant

No one appearing, for the respondent

Heard: September 20, 2017

On appeal from the order of Justice Peter J. Wilkie of
    the Ontario Court of Justice, dated March 23, 2016.

APPEAL BOOK ENDORSEMENT

[1]

This forfeiture order was made pursuant to s. 490(9)(3)(d) and appellate
    jurisdiction lies to the Superior Court of Justice under s. 490(17)(b) where
    the appellant originally attempted to file this appeal but was refused.

[2]

Appeal transferred to Superior Court of Justice at St. Catharines.


